                       UNITED STATES DISTRICT COURT
                        SOUTHERN DISTRICT OF OHIO
                        WESTERN DIVISION AT DAYTON

ANDREW TYLER VACTOR,                     : Case No. 3:20-cv-6
                                         :
       Plaintiff,                        : District Judge Thomas M. Rose
                                         : Magistrate Judge Sharon L. Ovington
vs.                                      :
                                         :
URBANA CITY SCHOOLS, et al.,             :
                                         :
       Defendants.                       :


          NOTICE TO PRO SE PLAINTIFF OF MOTION TO DISMISS


      You are hereby notified that Defendant Karen Adinolfi filed a Motion to Dismiss

on February 19, 2020. (Doc. #17). You should receive a copy of the Motion directly

from Defendant.

      Your response must be filed with the Court not later than March 16, 2020. If you

fail to file a timely response, Defendant’s Motion to Dismiss may be granted and your

case dismissed.

February 20, 2020                             s/Sharon L. Ovington
                                              Sharon L. Ovington
                                              United States Magistrate Judge
